Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.



Authorization for this examiner’s amendment was given in an interview with Chad Hammerlind (Reg. No. 67,565) on 03/12/2021.

The application has been amended as follows: 
before “second” (claim 1, line 13) insert --  the  --;
before “second” (claim 7, line 18) insert --  the  --;
before “second” (claim 14, line 12) insert --  the  --;

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1:

a first router device that includes a first chassis and a first communication system that is housed in the first chassis: and
a proxy system that includes a second chassis and a second communication system that is housed in the second chassis, wherein the proxy system is coupled to the first communication system included in the first router device and is configured to:
identify a first computing device that is coupled to the first router device;
identify a second computing device that is coupled to the first router device; and
transmit, to the first router device that is coupled to each of the first computing device and the second computing device and via the first communication system and the second communication system, a socket splicing instruction that is configured to cause the first router device to perform a socket splicing operation that provides a data path that transmits data between the first computing device and the second computing device and that does not include the proxy system.

Independent Claim 7:
7.	An information handling system (IHS), comprising:
a first chassis;
a first communication system that is housed in the first chassis and that is configured to couple to a second communication system that is housed in a second chassis included in a first router device:

a memory system that is housed in the first chassis and that is coupled to the processing system and that includes instruction that, when executed by the processing system, cause the processing system to provide a remote socket splicing engine that is configured to:
identify a first computing device that is coupled to the first router device;
identify a second computing device that is coupled to the first router device; and
transmit, to the first router device that is coupled to each of the first computing device and the second computing device and via the first communication system and the second communication system, a socket splicing instruction that is configured to cause the first router device to perform a socket splicing operation that provides a first data path that transmits data between the first computing device and the second computing device and that does not include the first communication system.

Independent Claim 14:
14.	A method for performing remote socket slicing, comprising:
identifying, by a proxy system that includes a first chassis and a first communication system that is housed in the first chassis, a first computing device wherein the first computing device is coupled to a first router device that is coupled to the proxy system and that includes a second chassis and a second communication system that is coupled to the first communication system and housed in the second chassis;
identifying, by the proxy system, a second computing device that is coupled to the first router device; and
transmitting, by the proxy system to the first router device that is coupled to each of the first computing device and the second computing device and via the first communication system and the second communication system, a socket splicing instruction that is configured to cause the first router device to perform a socket splicing operation that provides a first data path that transmits data between the first computing device and the second computing device and that does not include the proxy system.

These specific highlighted elements of the independent claims, in combination with the other elements of the independent claims, are not taught in the prior art.  In addition, Examiner points to the arguments made by Applicant during the prosecution of the present Application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/